Citation Nr: 1517318	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the Charleston VA Medical Center (VAMC) dated October 2012 to February 2013.  The Veterans Benefits Management System (VBMS) contains a January 2015 appellate brief.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a bilateral ear disability, to include tympanic membrane dysfunction, middle ear infections, and Eustachian tube dysfunction, has been raised by the record upon VA examination in January 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also January 2013 VA examination report; October 2012 VA ENT consultation note; January 2002 private audiology examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. A February 2007 rating decision denied entitlement to service connection for bilateral hearing loss based on the determinations that the Veteran's bilateral hearing loss preceded his active duty service, and the evidence did not show the hearing loss was aggravated by active duty service.

2. The Veteran did not submit a notice of disagreement with the February 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2007 rating decision.

3. Since the February 2007 RO decision, an October 2012 VA ear, nose, and throat consultation (ENT) note stated that it was questionable if the Veteran's history of childhood upper respiratory infections included ear trouble, and noted the Veteran had major noise exposure in the military.  This new evidence therefore relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The February 2007 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the February 2007 RO decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A February 2007 rating decision denied entitlement to service connection for bilateral hearing loss based on the determinations that the Veteran's bilateral hearing loss preceded his active duty service, and the evidence did not show the hearing loss was aggravated by active duty service.  The Veteran did not submit a notice of disagreement with the February 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2007 rating decision.  As such, the February 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final February 2007 RO decision, an October 2012 VA ENT consultation note stated that it was questionable if the Veteran's history of childhood upper respiratory infections included ear trouble, and noted the Veteran had major noise exposure in the military.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in February 2007, and indicates that the Veteran's hearing loss may be related to noise exposure in service as opposed to, or in conjunction with, preexisting middle ear problems.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss disability, as it raises a reasonable possibility that the Veteran's current disability is related to or was aggravated by his active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has submitted private audiology examinations dated in October 1999 by the Costco Hearing Aid Center, and January 2002 by audiologist C.H.D., but no further treatment records from such providers.  The evidence of record also indicates the Veteran has received hearing aids and five sets of tubes in his ears on a private basis since the 1990s.  See, e.g., January 2007 VA examination report.  On remand, the AOJ should make appropriate efforts to obtain all relevant private treatment records.

The evidence of record indicates that the Veteran lived in New Jersey in the 1990s.  The evidence of record also indicates the Veteran underwent a VA ENT consultation in October 2004 at the Charleston VAMC.  See, e.g., October 2012 VA ENT consultation note; January 2007 VA examination report.  Upon VA examination in January 2007, the VA examiner recommended the Veteran follow up with an ENT due to examination findings consistent with immobile tympanic membranes in each ear.  However, there are no VA treatment records dated prior to October 2012 associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include from New Jersey and South Carolina.

The Veteran's Military Occupational Specialty (MOS) was Air Defense Missile Crewman.  See DD 214.  The Veteran contends he was exposed to noise during service without hearing protection from the missile launcher as well as the elevators which carried the missiles, and that since it was all underground the noise was trapped and magnified.  See December 2012 Veteran statement; January 2007 VA examination report.

Upon VA examination in January 2007, the VA examiner stated that he reviewed the Veteran's audiograms upon entrance and separation from active duty.  The January 2007 VA examiner opined that the Veteran's current bilateral hearing loss is not related to his noise exposure in service, because the examiner opined the Veteran's bilateral hearing loss was related to the Veteran's history of chronic middle ear problems "that apparently began before he entered the military."  Further, the Veteran's separation audiogram showed hearing within normal limits bilaterally, and the puretone thresholds were better than upon his entrance examination.  

Upon VA examination in January 2013, the VA examiner noted the Veteran's audiograms during active duty service other than just upon entrance and separation, and stated that they "revealed a history of fluctuating hearing loss," which is "when hearing thresholds change-sometimes getting better, sometimes getting worse."  The January 2013 VA examiner then opined that although the Veteran's 1963 audiogram showed hearing loss for VA purposes, "subsequent audiograms in February 1965 and at separation in May 1965 showed improved thresholds with the separation audiogram showing hearing clearly within normal limits bilaterally."  The January 2013 VA examiner concluded the Veteran's current bilateral hearing loss was less likely as not "related to the one time audiogram showing hearing loss for VA purposes during military service."  The January 2013 VA examiner also stated that the Veteran's hearing loss existed prior to service, and was not aggravated beyond its normal progression in service because the Veteran's separation audiogram showed normal hearing sensitivity and improved puretone thresholds over his entrance audiogram.  Finally, the January 2013 VA examiner opined that the Veteran's current tinnitus is at least as likely as not a symptom associated with hearing loss, but noted that the Veteran's hearing was normal upon separation from service, and that tinnitus could also be caused by middle ear problems.

Both the January 2007 VA examiner and the January 2013 VA examiner appear to base their negative nexus opinions solely upon the fact the Veteran's separation audiometric evaluation showed improved puretone thresholds over his entrance audiogram, and neither fully addressed all of the notations of ear pain, "stuffiness," and decreased hearing in the Veteran's service treatment records, or the audiograms from May 1963 and February 1965.  Although the January 2013 VA examiner stated these audiograms indicating a history of fluctuating hearing loss, he did not discuss whether the seeming improvement in the Veteran's hearing upon separation was truly an improvement versus a fluctuation in the Veteran's hearing, especially in light of the Veteran's continued complaints with his ears, and in light of the Veteran's military noise exposure.  Finally, a February 1965 service treatment record also includes the Veteran's complaint of tinnitus, which was not addressed by the January 2013 VA examiner.  On remand, the AOJ should afford the Veteran a new VA examination to address the nature and etiology of his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his ears and hearing since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include from the Costco Hearing Aid Center, clinical audiologist C.H.D., and medical professionals involved in putting tubes in the Veteran's ears since the 1990s.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all VA treatment since his separation from active duty service.  The AOJ should obtain all outstanding VA treatment records, to include any treatment records from VA facilities in New Jersey, and all treatment records from the Charleston VAMC dated prior to October 2012, and from February 2013 to present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss and bilateral tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's military noise exposure caused by his MOS of Air Defense Missile Crewman, to include the Veteran's reports of noise from the missile launcher as well as the elevators which carried the missiles, that since it was all underground the noise was trapped and magnified, and that he was not provided hearing protection.  See July 2013 substantive appeal; December 2012 Veteran statement; January 2007 VA examination report.

The examiner should also specifically address all of the audiograms in the Veteran's service treatment records, as well as the notations of the Veteran's complaints of ear pain, "stuffiness," and decreased hearing.  

b) The examiner should opine whether the Veteran's bilateral hearing loss clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the bilateral hearing loss disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should note that the Veteran's hearing loss shown upon his June 1962 entrance examination was not considered disabling for VA purposes, and the examiner did not list hearing loss as a defect or diagnosis.  The examiner should also note that the June 1962 examiner listed a diagnosis of otitis media in the left ear only, and stated that it was not considered disabling.

The examiner should specifically address the finding of the June 2013 VA examiner that the Veteran's service treatment records indicated a history of fluctuating hearing loss, and should address whether the seeming improvement in the Veteran's hearing upon separation was truly an improvement versus a fluctuation in the Veteran's hearing, especially in light of the Veteran's continued complaints with his ears, and in light of the Veteran's military noise exposure.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's military noise exposure caused by his MOS of Air Defense Missile Crewman, to include the Veteran's reports of noise from the missile launcher as well as the elevators which carried the missiles, that since it was all underground the noise was trapped and magnified, and that he was not provided hearing protection.  See July 2013 substantive appeal; December 2012 Veteran statement; January 2007 VA examination report.

The examiner should also specifically address the Veteran's report to the January 2013 VA examiner that he believed his tinnitus began during his active duty service, and the complaint of tinnitus in the Veteran's February 1965 service treatment record.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

5. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


